        Case 3:18-cr-00024 Document 37 Filed on 06/20/19 in TXSD Page 1 of 3
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                  June 20, 2019
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                 GALVESTON DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
VS.                                                § CRIMINAL ACTION NO. 3:18-CR-24
                                                   §
JOHN DAVID KNOWLTON                                §

                          PRELIMINARY ORDER OF FORFEITURE

         On June 18, 2019, Defendant John David Knowlton was found guilty of receipt of child

pornography and possession of child pornography as charged in Counts One and Two of the

Indictment. Based on the record, the Court finds that the United States has established the requisite

nexus between the property listed below and the offenses of conviction. Accordingly, the Court

ORDERS that:

      (1) The following property is forfeited to the United States of America:

         -   a Dell Latitude D800 Laptop, s/n 5MMZ451,

         -   a Dell Latitude D820 Laptop, s/n GTYMBD1,

         -   a Dell Precision M4500 Laptop, s/n BC5XXN1,

         -   a Dell Latitude E6430 Laptop, s/n BMKTGV1,

         -   a Dell Latitude E630 Laptop, s/n 4P838W1,

         -   an Apple Macbook Pro A1278 Laptop, s/n C1MJDBH0DTY3,

         -   an Omni-Teq Custom Desktop, s/n 36271; containing a Seagate Barracuda 7200.10
             160GB, s/n 9RA6AZZS; and a Seagate Barracuda 7200.10 160GB, s/n 9RA5729M,

         -   a Simpletech External USB 164.7GB Hard Dive Enclosure, s/n 433000594,

         -   an Iomega 31747800 320G External USB Hard Drive, s/n A5A8220DC0,

         -   an IBM Travelstar DJSA-220 internal 20GB Hard Drive, s/n 446B1276,

         -   a Western Digital My Passport for Mac External 1TB USB Hard Drive, s/n
             WXQ1E82FPFD5,
                                                1
  Case 3:18-cr-00024 Document 37 Filed on 06/20/19 in TXSD Page 2 of 3




   -   a Western Digital My Passport Ultra External 1TB USB Hard Drive, s/n
       WXM1E452X3XV,

   -   a Microcenter translucent green in color 8GB USB stick, s/n FMB820723,

   -   a Microcenter translucent blue in color 2GB USB stick, s/n FM26C0438,

   -   a Sandisk black and red in color Cruzer Glide 16GB USB stick, s/n BL131124668B,

   -   a PNY black and blue in color 4GB USB stick,

   -   a Unbranded red in color 1GB USB stick, and

   -   a Verbatim blue in color 4GB USB stick, s/n 10050305204G39AAF.

(2) The United States of America shall publish notice of this forfeiture order and shall send

   notice to any person who reasonably appears to be a potential claimant with standing to

   contest the forfeiture in the ancillary proceeding.

(3) Any person, other than the defendant, asserting a legal interest in the forfeited property

   may, within thirty (30) days of the final publication of notice or receipt of notice, whichever

   is earlier, petition the Court for a hearing to adjudicate the validity of their alleged interest

   in the property. The petition shall be signed by the petitioner under penalty of perjury and

   shall set forth the nature and extent of the petitioner’s right, title, or interest in that property,

   the time and circumstances of the petitioner’s acquisition of the right, title, or interest in

   that property, and any other facts which support the petitioner’s claim and the relief sought.

   The petition shall be filed with the United States District Clerk, Southern District of Texas,

   Galveston Division, United States Post Office and Courthouse, 601 Rosenberg, Room 411,

   Galveston, Texas 77550. A copy of the petition shall be sent to Stephanie Bauman,

   Assistant United States Attorney, 1000 Louisiana, Suite 2300, Houston, Texas 77002.




                                                2
       Case 3:18-cr-00024 Document 37 Filed on 06/20/19 in TXSD Page 3 of 3




      (4) Pursuant to Fed. R. Crim. P. 32.2(b)(4), this order shall be made part of the sentence

         and included in the judgment.

        SIGNED at Galveston, Texas, this 20th day of June, 2019.


                                                  ___________________________________
                                                  George C. Hanks Jr.
                                                  United States District Judge




                                                  3


3/3
